Citation Nr: 1612359	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches as the residuals of a head trauma during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from December 1944 to April 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a current headache disability that cannot be reasonably disassociated from a head injury during service.  


CONCLUSION OF LAW

Headaches, as the residuals of head trauma, were incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a of a head injury during service.  However, an old scar is documented in private medical records and VA granted service connection for the scar as a result of a head injury in service.  Furthermore, the Veteran's statements as to the incurrence of a head injury in service is competent evidence about what he has experienced.  As a result, the Board finds the Veteran's lay testimony with respect to experiencing symptoms of headaches during and since his military service is competent evidence for purposes of establishing an in-service injury and symptoms continuing to the present.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms since separation from active duty.  Resolving all doubt in the Veteran's favor, service connection for headaches, as the residuals of a head trauma during service, is warranted.  


ORDER

Service connection for headaches is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


